DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a §371 national stage entry of PCT/IB2015/059892 filed on December 22, 2015, and claims foreign priority to Italian Patent Applications: VE2014A000070 filed on December 23, 2014; and VE2014A000071 filed on December 23, 2014.
Status of the Claims
Claims 38 – 65 are pending in the instant application.
Claims 44 – 65 are withdrawn.
Response to Applicant’s Remarks
Applicant’s remarks filed on January 21, 2021 have been entered.
Regarding the rejection under 35 U.S.C 103 of the instant claims 38 – 43 as being unpatentable over the publication by Cronin et al. in view of US ‘628, Applicant’s remarks have been fully considered. The remarks in view of the ratio between reagents and water control were not found to be persuasive.
	Applicant also pointed out that a higher reaction temperature and the addition of more than 3 equivalents of sodium bicarbonate to the reaction mixture significantly increases the conversion of CDMT to TMT. Thus, the amount of TMT formed is increased by increasing the reaction temperature, as 3% of TMT is formed at 30 °C (entry 3) vs. 9% at 40 °C (entry 4). The remarks were found to be persuasive. In an interview on April 16, 2021, Applicant was contacted to discuss the remarks and the Examiner’s position. Applicant was notified that the instant claims would be allowable, if amended to specifically recite the temperature necessary to perform the 

Election/Restrictions
Claims 38 – 43 are allowable. The restriction requirement between Groups I – III, as set forth in the Office action mailed on December 20, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 20, 2018 is maintained. Claims 44 – 65, directed towards the method for using the compound of formula III; and towards the pair of reagents comprising the compound of formula III, are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Chao Gao, on April 20, 2021.
	The amendments are as follows:

The phrase “… water/mol alcohol is comprised between 1/6/7.7/4 and 1/7.9/10/4.1” should read as “… water/mol alcohol is comprised between 1/6/7.7/4 and 1/7.9/10/4.1; wherein the substitution reaction is conducted at a temperature of between 45 °C and 135 °C for a time comprised between 5 h and 48 h”.

	CANCEL claims 39 and 44 – 65.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are the publication: Cronin et al., Synt. Comm. (1996), 26 (18), pp. 3491-3494 (Cronin) and the US Patent Publication US 2002/0123628 A1 (Saijo). Cronin teaches (Experimental: pg. 3493 paragraph 2) the method for a large (industrial) scale preparation of the compound, 2-chloro-4,6-dimethoxy-1,3,5-triazine, comprising mixing 12.3 equivalents of methanol (aliphatic alcohol) with 2.7 equivalents of water and 3 equivalents of base (sodium bicarbonate (NaHCO3)); reacting the said solution with 1 equivalent of cyanuric chloride C3N3Cl3, wherein X is Cl-. The reaction mixture is stirred at 35 °C for about 12 hours, 5 equivalents of water is added and stirred for 30 minutes to quench the reaction mixture. The final product is isolated by filtration and dried under vacuum.
Saijo teaches (Best mode for carrying out the Invention: paragraphs [0036]-[0037], [0048]-[0053], Examples 1, 3, 5 and 7 – 8, Comparative Example 1) the method of Example 1, 
However, Cronin and Saijo do not explicitly teach or provide sufficient guidance for preparing said compound of instant formula comprising the exact molar ratio between the mol. Compound of formula I/mol. base/mol. water/mol. alcohol between 1/6/7.7/4 and 1/7.9/10/4.1 under the specific temperature reaction condition of 45 °C and 135 °C, as recited in the instant claims. Increasing the reaction temperature would not be apparent to a person skilled in the art as Cronin also points that the higher reaction temperature and the addition of more than 3 equivalents of sodium bicarbonate to the reaction mixture significantly increases the conversion of CDMT (instant formula III) to TMT (impurity). Therefore, the instant method is considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 38 and 40 – 43 are now allowed.
Claims 39 and 44 – 65 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626          

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626